PER CURIAM.
The final order which dismisses with prejudice the plaintiff Rodolfo Nodal-Tara-fa’s claim for tortious interference with an employment relationship as contained in his third amended complaint is affirmed upon a holding that after being given numerous opportunities to amend, the plaintiff was unable to state any operative facts in the amended complaint detailing the specific acts the defendant ARDC Corporation [ARDC] allegedly committed which caused the plaintiff to be discharged as a real estate salesman for Arvida Realty Sales, Inc. Only ultimate legal conclusions are stated therein and such allegations are patently insufficient to state a cause of action against the defendant ARDC, Clark v. Boeing Co., 395 So.2d 1226, 1229 (Fla. 3d DCA 1981); Fla.R.Civ.P. 1.110(b).
Affirmed.